Citation Nr: 0900514	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for brain damage and 
lesions.

2.  Entitlement to service connection for a chronic headache 
disorder, to include migraine.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The Board notes that the claim for service connection for a 
chronic headache disorder was certified to the Board as a 
claim for service connection for migraine headaches.  
However, as the medical evidence does not reflect a current 
diagnosis by a medical professional of migraine, but displays 
a diagnosis of chronic headache disorder, the Board has 
recharacterized the issue as reflected on the title page.  As 
the veteran's claim for service connection for migraine 
headaches was adjudicated based on this evidence, the Board 
sees no prejudice to him in making this change.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Brain damage and lesions were not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.
2. A chronic headache disorder, to include migraine, was not 
present in service, or shown to be causally or etiologically 
related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. Brain damage and lesions were not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.
§ 3.303 (2008).

2. A chronic headache disorder, to include migraine, was not 
incurred in or aggravated by the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in January 2003 with regard to the claim 
for headaches and in February 2004 with regard to the claim 
for brain damage and lesions, prior to the initial 
unfavorable AOJ decision issued in October 2004.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices informed the veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claims, and his and 
VA's obligations in providing such evidence for 
consideration.  With regard to the notice requirements under 
Dingess/Hartman, no letter to the veteran provided notice as 
to disability ratings and effective dates.  However, the 
Board finds no prejudice to the veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's claims for service connection for 
brain damage, brain lesions, and headaches, all questions as 
to the assignment of disability ratings and effective dates 
are rendered moot.  Therefore, the Board finds that the 
veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, service personnel records, VA medical records, 
private medical records, and the reports of February 2003 and 
August 2004 VA examinations were reviewed by both the RO and 
the Board in connection with adjudication of his claims.  

The Board observes that the veteran referenced in his 
statements records that VA had misplaced; however, the Board 
sees no documentation in the file that any records were at 
any time misplaced, requiring resubmission or reconstruction 
of the file.  Additionally, the veteran did not specifically 
identify the "missing" records, and he has not identified 
any other relevant records that VA needs to obtain for an 
equitable disposition of the claims.  Therefore, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
available, relevant records.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims decided herein without further development and 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board determines that the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claims.


II. Analysis

The veteran contends that he currently has from brain damage, 
brain lesions, and headaches as a result of head injury 
sustained during active duty while serving in Vietnam.  He 
further relates his headaches to his brain lesion.  
Therefore, he argues that service connection is warranted for 
brain damage and lesions and headaches.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the veteran's service connection claim.  See Bernard at 393-
94.  As all claims for service connection are herein denied, 
the question of change in severity of the veteran's chronic 
headache disorder due to brain damage and lesions is rendered 
moot.

Brain damage and lesions and headaches

The Board observes that the criterion of a current diagnosis 
of brain damage and lesions has been met.  Specifically, a CT 
scan, performed in February 2003, indicated an oblique, 
linear, low-density lesion in the left parietal lobe.  
Thereafter, in November 2003, an MRI of the brain showed that 
there was an area of cortical atrophy within the left 
parietal lobe with an increased T2 signal in the subcortical 
white matter.  Whether or not these findings constitute 
actual brain damage is unclear; however, for the purpose of 
this claim, the Board concludes that the veteran has a 
current diagnosis related to brain damage and lesions.

As for the veteran's headaches, VA treatment records contain 
several references to complaints, treatment, and diagnosis 
with regard to headaches.  However, these treatment records 
do not indicate that the veteran's headaches are migraine 
headaches.  Moreover, at an August 2004 VA examination, the 
examiner specifically diagnosed chronic headache disorder, 
non-migraine.  Nevertheless, regardless of the exact 
diagnosis, the Board finds that a diagnosis of a chronic 
headache disorder is sufficient to meet the criterion for a 
current diagnosis under VA regulations in the present case.  

With regard to an in-service injury, service treatment 
records reveal that in March 1969 the veteran was treated for 
a tension headache.  He was also seen with complaints of 
headaches in July 1970.  In December 1971, he sought 
treatment after hitting his head on a bunker guard.  At that 
time, he was told to return if his headache did not subside, 
but there is no indication he sought subsequent treatment, 
although he has indicated in his personal statements that the 
treatment received at that time did not work.  The veteran 
has reported various other head injuries during service, to 
include being knocked unconscious when in a foxhole during a 
mortar attack, being hit on the head by a falling sandbag, 
and sustaining a head wound when something fell on his head.  
However, he has also indicated that the injury sustained 
during the mortar attack was treated in the field, and the 
Board notes that none of these particular injuries are 
documented in the service treatment records.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, the veteran's service records are devoid of evidence 
of combat-related awards or other information that would 
denote combat experience.  Therefore, the veteran is entitled 
to the application of 38 U.S.C.A. § 1154(b), and the Board 
does not presume that these injuries occurred in the absence 
of documentation. 

Competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute 
"does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected," 
but only "considerably lighten[s] the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service."  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

There is no competent medical evidence showing a relationship 
between either the veteran's brain damage and lesion or his 
chronic headache disorder and an event in his military 
service.  During VA examination in February 2003 and August 
2004, the veteran reported that he beginning noticing 
headaches during service after a mortar attack in Vietnam.  
He reported that his headaches had persisted since that time.  
The veteran reported to the February 2003 VA examiner that he 
had attempted to seek treatment in 1983 at Norton Air Force 
Base, but could not get into the Base health system and there 
is no related documentation.  Despite the veteran's assertion 
that his headaches have persisted since service, the earliest 
document associated with complaint, treatment, or diagnosis 
of headaches is the veteran's application for benefits, dated 
in August 2002.  The lapse in time between service and the 
first documented complaints and diagnoses weighs against his.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

With respect to the etiology of the veteran's current 
headaches, in an April 2003 addendum to the February 2003 VA 
examination, the VA examiner indicated that the veteran's 
brain lesion could have been causing the headaches.  However, 
the examiner provided no opinion as to a connection to 
military service for the brain lesion.  Further, the use of 
the phrase "could have been" reveals that the opinion is 
little more than speculative.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  

During the August 2004 VA examination, upon a review of the 
claims file and examination of the veteran, the examiner 
noted that the history of head injury in Vietnam provided by 
the veteran was not corroborated or substantiated in service 
treatment records.  He opined that the lesion found on the CT 
scan and MRI suggested a vascular compromise (ischemic 
stroke) at some distant point in time.  He further stated 
that such a lesion could be the result of a moderately severe 
head trauma, but that a head injury of that severity would 
likely have required more medical attention than would have 
been provided in the field by a corpsman.  Moreover, the 
examiner indicated that injuries of that severity, leading to 
intracranial brain injury and observable by imaging studies, 
were normally associated with a seizure disorder as well.  
Finally, the examiner concluded that the veteran's headache 
problem is not likely associated with incidental head injury 
that occurred while on active duty.  In reaching this 
conclusion, the examiner observed that if was difficult to 
determine whether the veteran's current headaches resulted 
from his chronic use of pain medication.  It was further 
opined that the veteran's marginally-controlled low-grade 
hypertension may be contributing to his baseline low-grade 
headache.    

Thus, although the veteran has a current diagnosis of brain 
damage and lesions and chronic headaches and a documented 
head injury causing a headache in service,
there is no competent medical opinion of record relating the 
current diagnoses to documented in-service head injury.  
Further, there is no competent medical opinion that suggests 
either of these disorders would be related to a head injury 
as described by the veteran.  The Board acknowledges the 
veteran's statements with regard to the etiology of his brain 
damage and lesion and headaches, as well as other lay 
statements that address his current symptomatology.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   In the absence of 
competent evidence as to a causal nexus between the veteran's 
claimed brain damage and lesion and chronic headaches and his 
military service, service connection for these disorders must 
be denied.  Furthermore, inasmuch as service connection for 
brain damage and lesions is not warranted, service connection 
for headaches secondary to brain damage and lesions is not 
warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for brain damage and lesion and a chronic headache 
disorder.  Therefore, his claims must be denied.


ORDER

Service connection for brain damage and lesion is denied.

Service connection for a chronic headache disorder, to 
include migraine, is denied.


REMAND

The veteran contends that he has PTSD due to combat-related 
experiences he endured while serving in the Republic of 
Vietnam as a military police officer.  The Board determines 
that a remand is necessary for further development with 
regard to the veteran's claimed stressors.

Specifically, the Board notes that, in a March 2006 
statement, the veteran has reported that a mortar attack 
occurred toward the middle of 1969, an ammo dump exploded in 
early 1969, killing 20 people, and in late summer/early fall 
1969 that he had to deliver a dead infant to its family after 
an assault in which his unit participated.  These time frames 
are too indefinite and broad to allow for a request to verify 
the veteran's stressors to be formulated and submitted to the 
Joint Services Records Research Center (JSRRC).  However, the 
Board finds that these statements suggest that the veteran 
may be able to provide a time period of 60 days or less for 
each of these incidents.  It is also unclear from the record 
that the veteran understood the limited time frame he must 
provide to allow for verification of stressors to be 
attempted; thus, he should be specifically requested to 
provide a 60 day time frame for each of his claimed 
stressors.  Further, if a stressor claimed by the veteran is 
verified, a VA examination should be scheduled in order to 
ascertain whether the veteran has a current diagnosis of PTSD 
as a result of a verified in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran provide a 60-
day window, to include specific months 
and years for his claimed stressors, 
especially the stressors identified in 
the March 2006 statement.  If 
sufficient detail is provided to allow 
for a request for verification of the 
stressors, submit the information to 
JSRRC and request corroboration of the 
events.

2.	If and only if, at least one claimed 
in-service stressor is verified, 
schedule the veteran for another VA 
examination to ascertain whether the 
veteran's claimed PTSD is a result of a 
verified in-service stressor.  The 
examiner must determine whether the 
veteran meets the criteria for a 
current diagnosis of PTSD under the 
DSM-IV, and if so whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's claimed PTSD is due to a 
verified in-service stressor.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


